Citation Nr: 1600005	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  10-12 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from January 1952 to October 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran initially requested a hearing before a member of the Board and one was scheduled to take place in September 2015.  However, earlier in September 2015, the Veteran, through his representative, notified VA that he wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2015). 

In February 2012, the Veteran submitted a properly executed VA Form 21-22 in favor of The American Legion, which has not been revoked.  However, the RO continued to use the Veteran's former representative, the Florida Department of Veterans Affairs (FDVA), as his representative.  No VA Form 21-22 in favor of the FDVA was received after the February 2012 VA Form 21-22 in favor of The American Legion.  The American Legion also continued to participate in the Veteran's appeal, including by submitting a "statement of representative in appeals case" in June 2015.  In a November 2015 letter, the Board requested that the Veteran clarify his representation, and informed him that if he did not respond within 30 days, the Board would assume that he wished to remain represented by The American Legion.  He did not respond to the letter.  Therefore, the Veteran's proper representative is The American Legion.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran submitted a September 2010 private audiogram from Dr. J. S., a private practitioner.  The results of the audiogram, when applied to 38 C.F.R. § 4.85, suggest that the criteria for a 10 percent rating may be met.  This is based upon a combination of the pure tone thresholds and speech discrimination scores obtained at the audiological test.  VA regulations require that the Maryland CNC test be used to evaluate speech discrimination.  Id.  Dr. J. S. did not state which speech discrimination test was used during the September 2010 audiogram.  Therefore, clarification of the September 2010 private audiogram is needed.  Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (VA may not reject a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact Dr. J. S. and ask him to clarify whether the Maryland CNC Test was used to determine the Veteran's speech recognition ability at his September 2010 audiogram.  All attempts to seek clarification, and any response received, must be documented in the claims file.  If clarification is not received, the Veteran must be notified.  

2. Then, after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





